               Case 1:20-cv-07593-RA Document 16 Filed 12/07/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 ROBERT COOKS,                                                     DATE FILED: 12-7-20

                              Plaintiff,
                                                                     20-CV-7593 (RA)
                         v.
                                                                          ORDER
 TARGET CORPORATION,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff Robert Cooks initially filed this action against three defendants: Target Corporation,

Target Corporation Bronx Terminal Store, and Target. See Dkt. 1. On October 19, 2020, the parties

stipulated to the dismissal of Target Corporation Bronx Terminal Store and Target from this action. See

Dkt. 9. The Clerk of Court is hereby directed to remove “Target Сorporation Bronx Terminal Store”

and “Target” from the case caption in this case, leaving the case name as followings: Cooks v. Target

Corporation.

SO ORDERED.

Dated:      December 7, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
